ORDER

PER CURIAM:
Richard M. Lee appeals from the denial of his application for writ of mandamus filed in the Circuit Court of Cole County seeking an order that the Department of Corrections award credit against his sentence for time he spent in jail while his case was pending. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).